DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 1. 	Claims 21-40 are presented for examination and claims 1-20 are cancelled.
Allowable Subject Matter
2. 	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 21-31 resides, at least in part, in that closest prior art of Yoshii et al. (US 2011/0186644) discloses an air-conditioning control apparatus for controlling an air conditioner configured to supply conditioned air into a space to be air-conditioned so that a temperature of a predetermined section in a plurality of sections in the space to be air-conditioned becomes a set temperature, the air-conditioning control apparatus comprising: a detecting device configured to determines the number of people in the predetermined section; and a controller configured to correct the set temperature so as to be decreased if the number of people is increased and so as to be increased if the number of people is decreased; see abstract; however, the prior art does not disclose or suggest, alone or in combination, accessing the thermostatic configuration data comprising the first time duration of the un-occupancy time period and the second time duration for the next occupancy time period; determining a pre-occupancy purge run time based on a difference between an occupancy ventilation run time and an un-occupancy ventilation run time and based on the first time duration of the un- occupancy time period; and 2Application No. 16/923481Docket No. 011398.00194 when the timer circuit is indicative of a beginning of a purging time interval during the un-occupancy time period, causing to activate the ventilation system for the pre-occupancy purge run time; in combination with the other elements and features of the claimed invention.
The allowability of the claims 32-34 resides, at least in part, in that closest prior art of Yoshii et al.  (US 2011/0186644) discloses an air-conditioning control apparatus for controlling an air conditioner configured to supply conditioned air into a space to be air-conditioned so that a temperature of a predetermined section in a plurality of sections in the space to be air-conditioned becomes a set temperature, the air-conditioning control apparatus comprising: a detecting device configured to determines the number of people in the predetermined section; and a controller configured to correct the set temperature so as to be decreased if the number of people is increased and so as to be increased if the number of people is decreased, see abstract; however, the prior art does not disclose or suggest, alone or in combination, accessing the thermostatic configuration data comprising the first time duration of the un-occupancy time period and the second time duration for the next occupancy time period; determining a pre-occupancy purge run time based on a difference between an occupancy ventilation run time and an un-occupancy ventilation run time and based on the first time duration of the un- occupancy time period; and 2Application No. 16/923481Docket No. 011398.00194 when the timer circuit is indicative of a beginning of a purging time interval during the un-occupancy time period, causing to activate the ventilation system for the pre-occupancy purge run time; in combination with the other elements and features of the claimed invention.
The allowability of the claims 35-40 resides, at least in part, in that closest prior art of Yoshii et al.  (US 2011/0186644) discloses an air-conditioning control apparatus for controlling an air conditioner configured to supply conditioned air into a space to be air-conditioned so that a temperature of a predetermined section in a plurality of sections in the space to be air-conditioned becomes a set temperature, the air-conditioning control apparatus comprising: a detecting device configured to determines the number of people in the predetermined section; and a controller configured to correct the set temperature so as to be decreased if the number of people is increased and so as to be increased if the number of people is decreased, see abstract; however, the prior art does not disclose or suggest, alone or in combination, access thermostatic configuration data comprising a first time duration of an un- occupancy time period; determine a pre-occupancy purge run time difference based on a difference between an occupancy ventilation run time and an un-occupancy ventilation run time and based on the first time duration of the un-occupancy time period; combine the pre-occupancy purge run time difference to the un-occupancy ventilation run time to obtain a pre-occupancy purge run time; and activate a ventilation system for the pre-occupancy purge run time at an end of the un-occupancy time period; in combination with the other elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Matsuoka et al. (US2015/0142180A1) discloses controlling temperature in a conditioned enclosure such as a dwelling are described that include an “auto-away” and/or “auto-arrival” feature for detecting unexpected absences which provide opportunities for significant energy savings through automatic adjustment of the setpoint temperature. When no occupancy has been detected for a minimum time interval, an “auto-away” feature triggers a change of the state of the enclosure, and the actual operating setpoint temperature is changed to a predetermined energy-saving away-state temperature.
Schultz et al. (US2020/0116369A1) An HVAC controller receives signals from a plurality of sensors positioned in different spaces. The HVAC controller includes a housing and a user interface that is accessible from an exterior of the housing. A controller is configured to control the HVAC system using a control temperature that comprises a weighted combination of two or more of the current temperatures reported by the plurality of sensors.
Charles et al. (US 20005/0156052) discloses Methods and systems are disclosed for meeting a fresh air ventilation threshold in a controlled space. In particular, and in some embodiments, a minimum ventilation threshold is met by using normal air handler fan cycles to minimize the energy cost of supplying the ventilation. Prediction methods may be employed to determine whether the air handler and damper need to be activated to meet a minimum ventilation threshold, even when the HVAC system is not currently calling for normal air handler fan cycles.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119